Order entered January 26, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01065-CR

                      ARTHUR FRANKLIN MILLER, JR., Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-81265-2013

                                          ORDER
       We GRANT the State’s January 23, 2015 second motion for extension of time to file

brief and ORDER the brief be filed no later than February 23, 2015.


                                                     /s/   DOUGLAS S. LANG
                                                           JUSTICE